Name: 2009/780/EC: Commission Decision of 22Ã October 2009 fixing the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012 (notified under document C(2009) 8031)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy;  agricultural policy;  cooperation policy
 Date Published: 2009-10-23

 23.10.2009 EN Official Journal of the European Union L 278/59 COMMISSION DECISION of 22 October 2009 fixing the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012 (notified under document C(2009) 8031) (Only the Portuguese text is authentic) (2009/780/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Commission Decision 2008/788/EC (2) has fixed the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012. (2) Portugal has communicated to the Commission that, as a result of the unforeseen difficulties provoked to its agricultural sector by the ongoing economic crisis and the negative impact on the economic situation of farmers, it has decided not to apply voluntary modulation for the calendar year 2009. Portugal has decided to retain the single national voluntary rate of 10 % for the calendar years 2010, 2011 and 2012. (3) For reasons of clarity it is therefore appropriate to repeal and replace Decision 2008/788/EC, HAS ADOPTED THIS DECISION: Article 1 The net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2010, 2011 and 2012 shall be as follows: (EUR million) 2010 2011 2012 29,0 25,0 21,0 Article 2 Decision 2008/788/EC is repealed. Article 3 This Decision shall apply as from budget year 2011. Article 4 This Decision is addressed to the Portuguese Republic. Done at Brussels, 22 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 271, 11.10.2008, p. 44.